U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

HSD/HPB
P6370.01
1/15/2005
Laboratory Services

1. PURPOSE AND SCOPE. To ensure medical laboratory services
will be regularly available to meet the needs of inmates at all
Bureau institutions.
Laboratory services are classified into one of three categories;
waived, moderate complexity, or high complexity.
!

Each institution's category will reflect its mission and the
inmate population.

!

The Medical Director will make the initial laboratory
category designation when an institution opens.

2. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Testing will be performed by qualified health care
personnel.
b. Medical laboratory test reports will be accurate and
timely.
c. Laboratory test results will be reported to inmates as
necessary and incorporated into the inmate’s health record.
Accurate records will be maintained.

e.

Safety and quality control procedures will be enforced.

3.

d.

DIRECTIVES REFERENCED
P4100.04
P6010.02
P6031.01
P6090.01
P6360.01

BOP Acquisitions Manual (5/19/04)
Health Services Administration (1/15/05)
Patient Care (1/15/05)
Health Information Management (1/15/05)
Pharmacy Services (1/15/05)

P6370.01
1/15/2005
Page 2
Clinical Laboratory Improvement Act of 1988 (CLIA`88)
STANDARDS REFERENCED

4.

a. American Correctional Association (ACA) 4th Edition
Standards for Adult Correctional Institutions: 4-4378, 4-4384,
4-4424, and 4-4427
b. American Correctional Association (ACA) 3rd Edition
Standards for Adult Local Detention Facilities: 3-ALDF-4E-04,
3-ALDF-4E-07, 3-ALDF-4E-9, and 3-ALDF-4E-17
5. APPLICABILITY. Institutions other than Medical Referral
Centers (MRCs) will operate only Waived Category laboratories.
!

Institutions currently operational may petition the Medical
Director for review of the current classification.

!

Only upon the Medical Director's approval will the category
of laboratory services be increased or reduced.

6. BUREAU LABORATORY SERVICES AND CLASSIFICATIONS. Use of the
Medical Reference Laboratories (MRL) is mandatory for all Bureau
institutions for initial, routine, and non-emergency patient
management testing.
!

Commercial laboratories will be used only for those tests
not available at the MRLs and for emergency laboratory
services, or in extenuating circumstances if the Medical
Director has approved a waiver.

!

Current documentation will be maintained from the contract
lab demonstrating certification and availability of services
to include a copy of CLIA certification.

!

Laboratory service contracts negotiated with commercial
laboratories will require a provision that the contract
vendor will send a copy of the monthly billing statements
for review to the Bureau’s National Health Systems
Administrator. This copy will be sent at the time the
institution is billed.

Health Services Administrators (HSA) will ensure that all current
national contracts for special laboratory studies, such as CD4
and viral load testing for HIV infection, are used for these
studies.

P6370.01
1/15/2005
Page 3
Each of the regions will be assigned to one of the MRLs by the
Medical Director.
The MRLs will provide collection and packing supplies. Failure
to use MRL provided supplies will result in rejection of
specimens.
!

Specimens must be shipped on the day of collection and can
only be shipped Monday through Thursday using the nationally
contracted overnight service (i.e. Federal Express).

!

Specimens should not be shipped the day before a Federal
holiday.
DEFINITIONS

7.

a.

Specimen Collection procedures include:
!
!
!
!
!

b.

venipuncture using appropriate anticoagulant and/or
additive for required analysis;
capillary puncture;
collection of urine specimens for urinalysis and
chemistry analysis;
collection of parasitology specimens (feces and blood);
and
collection of bacteriology specimens for culture for
procedures referred to Reference Laboratories.

Specimen Processing procedures include:
!
!
!

specimen preservation;
specimen processing and separation; and
preparation for transportation for procedures referred
to appropriate Reference Laboratories.

8. LABORATORY MANUALS. The director of the laboratory must
approve, sign, and date any policies and procedures manuals. All
laboratory policy and procedures will be reviewed annually and
revised as necessary. Local laboratory policy and procedure
manuals will be negotiated in accordance with the Master
Agreement.
a. Laboratory Policy Manual. There will be a written policy
manual for laboratory services. This policy manual must be
reviewed annually. Policy will include, but not be limited to:
!
!

scheduling of tests;
required records and reports;

P6370.01
1/15/2005
Page 4
!
!
!
!
!

safety;
infection control;
chemical hygiene plan;
OSHA Bloodborne Pathogen guidelines; and
Quality Assurance.

b. Laboratory Procedure Manual. A written procedure manual
for performing all analytical methods the laboratory uses must be
readily available and followed by laboratory personnel. This
manual will be reviewed annually.
!

Textbooks may be used as supplements to these written
descriptions, but may not be used in lieu of the
laboratory's written procedures for testing or
examining specimens.

!

Manufacturers' package inserts or operator manuals may
be used, when applicable, to meet the requirements of
this section.

c. Technical Reference Manual (TRM). The TRM lists all tests
available at the MRLs, the procedures for specimen collection and
processing, packing and shipping instructions, and procedures for
reporting test results. MRL supervisors will conduct an annual
review of the TRM.
9. LABORATORY FORMS. MRLs will format their own laboratory
report forms. Laboratory reports must be legible, accurate,
timely, and results must be reported in clearly designated units
of measurement. Reference values are to be provided with each
laboratory test result.
All laboratory analyses must be ordered in writing (by electronic
or manual methods) on the appropriate forms. Requests will
include the following information, clearly and legibly typed,
stamped, or printed:
!
!
!
!
!
!

Inmate's full name and complete registration number;
Name of the requesting individual;
Full name and address of the institution;
All tests required;
Date the specimen was collected and the time of collection
if relevant; and
Source of the specimen (e.g., culture, site, etc.).

All MRLs will have compatible Laboratory Information Systems
(LIS) approved by the Medical Director. MRLs with LIS may
maintain some or all of this required information electronically.

P6370.01
1/15/2005
Page 5
10. REPORTS. Test reports will include all of the information
on the request form listed above (Section 9). Information will
be available regarding:
!
!

Date and time received by the MRL; and
Date and time analysis reported by the MRL.

Authenticated, dated reports of all examinations performed by the
pathology and medical laboratory services will be made a part of
the patient's health record.
!

The name, address, and phone number of the laboratory
performing the analysis will be included on each report.

Each institution will develop a local procedure for reviewing and
acting upon abnormal laboratory values. Qualified health
personnel will use good clinical judgement to determine the need
to personally inform an inmate of an abnormal laboratory value.
Notations regarding significant laboratory or pathology
abnormalities will be made in the Chronological Record of Medical
Care (SF-600).
!

A physician will review, initial, and date all laboratory
reports prior to filing in the health record.

Each institution pathology and medical laboratory service will
maintain a daily accession record of specimens collected,
specimens processed, and an appropriate identification system for
each. The accession record will include at least:
!
!
!

Patient identification;
Identification of the practitioner ordering the test; and
Test or evaluation performed.

The daily accession record may be maintained electronically.
The performing laboratory will maintain duplicate copies of all
pathology and medical laboratory services testing and
examinations in a readily retrievable manner. Requirements for
record retention are determined by Federal, state, and local
regulations. All laboratory records and patient reports will be
maintained according to the following table:
Record/Material
Test requisitions
Test records
Immunohematology

Period of Retention
2 years
2 years
5 years

P6370.01
1/15/2005
Page 6
Test reports
Pathology
Proficiency testing

2 years
10 years
2 years

11. CLASSIFICATIONS. In accordance with the CLIA`88, all Bureau
institution laboratories must meet strict laboratory testing
standards. The Bureau's laboratories are subject to inspection
by surveyors from the College of American Pathology (CAP) and/or
the Joint Commission on the Accreditation of Healthcare
Organizations (JCAHO).
Classifications are as follows:
!
!
!

Waived
Moderate Complexity
High Complexity

The following indicates the Laboratory Services generally
provided in each of the classification categories.
a.

Classification Category:
!

Specimen Collection

!

Specimen Processing for referral to MRLs or contract
laboratories

!

Waived Tests as defined by CLIA`88 as Classification
Category Waived to meet the needs of the institution’s
health services program. Examples of waived tests
include:
•
•
•
•
•
•

b.

Waived

dipstick urinalysis;
finger stick glucose testing;
erythrocyte sedimentation rate (ESR) testing;
fecal occult blood testing;
spun hematocrit testing; and
Hgb Ac (if equipment is available).

Classification Category:

Moderate Complexity

!

Specimen Collection

!

Specimen Processing for referral to MRLs or commercial
laboratories.

!

Waived tests as defined in Classification Category
Waived

P6370.01
1/15/2005
Page 7
!
c.

12.

Moderate Complexity tests as defined by CLIA `88
regulations and updates.

Classification Category: High Complexity
!

Specimen Collection

!

Specimen Processing for referral to MRLs or commercial
laboratories

!

Waived tests as defined in Classification Category
Waived

!

Moderate Complexity tests as defined by CLIA 88
regulations and updates.

!

High Complexity tests as defined by CLIA 88 regulations
and updates.

!

Accredited by the College of American Pathologists
(CAP).

PERSONNEL REQUIREMENTS AND RESPONSIBILITIES

a. Category Waived. There are no CLIA requirements for a
Laboratory Director, Technical Consultant, or Clinical Consultant
for Waived Category laboratories.
b.

Category Moderate Complexity

(1) Laboratory Director. The laboratory director, if
qualified, may perform the duties of the technical consultant,
clinical consultant, and testing personnel, but can direct no
more than five laboratories.
Individuals with the following qualifications may be
laboratory directors:
!
!

Pathologist
Other licensed Medical Doctor (MD) or Doctor of
Osteopathic Medicine (DO) with:
(1)
(2)
(3)

one year experience directing/supervising
non-waived tests; or
by August 1993, have at least 20 CME credit hours
in laboratory practice commensurate with director
responsibilities; or
laboratory training during residency equivalent to
above (2), or certification in hematology or
hematology/oncology.

P6370.01
1/15/2005
Page 8
!

Doctor of Philosophy (PhD) in science with:
(1)
(2)

!

Master's in science with:
(1)
(2)

!

laboratory related board certification; or
one year full-time experience supervising
non-waived testing.

one year laboratory training or experience; and
one year supervisory experience.

Bachelor's in science with:
(1)
(2)

two years laboratory training or experience; and
two years supervisory experience.

!

On or before February 28, l992, qualified or could have
qualified as a laboratory director under
March 14, 1990, Medicare/CLIA 67 rules; or

!

On or before February 28, 1992, qualified under state
law to direct a laboratory in the state.

(2) Technical Consultant. The technical consultant is
responsible for the laboratory’s technical and scientific
oversight. Technical consultant requirements for laboratory
training or experience may be acquired concurrently in more than
one of the specialties (e.g., the pathologist or medical
technologist with experience can consult in each specialty).
The technical consultant is not required to be on-site at
all times, but must be available to the laboratory as needed.
Individuals with the following qualifications may be technical
consultants:
!

Pathologist;

!

Other MD or DO with one year of laboratory training or
experience in the specialty or subspecialty for which
they are responsible;

!

PhD or Master's degree in science and one year
laboratory training or experience in specialty for
which they are responsible; or

!

Bachelor's degree in science or medical technology with
two years laboratory training or experience in the
specialty for which they are responsible.

P6370.01
1/15/2005
Page 9
(3) Clinical Consultant. The clinical consultant provides
consultation to the laboratory's clients concerning the
diagnosis, treatment, and management of patient care including
appropriateness of testing ordered. The clinical consultant must
prepare a written report after each visit to the institution.
Individuals with the following qualifications may be clinical
consultants:
!
!

MD, DO, or PhD who qualifies as a laboratory director;
or
Licensed MD or DO.

(4) Testing Personnel. Testing personnel must be at least
a high school graduate or equivalent with "documented training"
appropriate for the testing the laboratory performs. Knowledge
about specimen collection, proper instrument use, and the
assessment of validity of patient test results is required.
c.

Category High Complexity

(1) Laboratory Director. Individuals with the following
qualifications may be a laboratory director:
!

Pathologist;

!

Other MD or DO with:
(1)
(2)

!

one year laboratory training or residency (e.g.,
physicians with board certification in
hematology); or
two years experience directing or supervising high
complexity testing.

PhD with:
(1)
(2)

(3)

(4)

certification in one of the laboratory
specialties; or
until September 1994, have two years laboratory
training or experience, and two years experience
directing or supervising high complexity testing.
By the end of two years must become
board-certified; or
On or before February 28, 1992, be serving as a
laboratory director and previously qualified or
could have qualified under March 14, 1990, rules
(Medicare/CLIA 67); or
On or before February 28, 1992, qualified under
state law to direct a laboratory in the state.

P6370.01
1/15/2005
Page 10
(2) Technical Supervisor. The laboratory must employ one
or more individuals qualified by education and either training or
experience to provide technical supervision for each of the
specialties and sub-specialties of service in which the
laboratory performs high complexity testing. Requirements for
laboratory training or experience in each of the specialties or
sub-specialties may be acquired concurrently.
The technical supervisor is not required to be on-site at
all times but must be available to laboratory as needed. Time in
the laboratory must be adequate to supervise the technical
operation.
If the pathologist director is not board certified (or
eligible for certification) in both anatomic and clinical
pathology and the laboratory performs tests in the specialties of
Microbiology (bacteriology, mycobacteriology, mycology,
parasitology, virology), Diagnostic Immunology, Chemistry,
Hematology, and Radiobioassay, the qualifications for technical
supervisor are:
!

Pathologist, board certified or eligible for
certification in clinical pathology; or

!

Other MD or PhD in science with one year laboratory
training or experience within the specialty (e.g.
Microbiology), with at least six months of experience
in the applicable subspeciality (e.g., bacteriology,
mycology); or

!

Master's degree in science with two years laboratory
experience or training in the specialty and a minimum
of six months spent acquiring proficiency in the
applicable subspecialty; or

!

Bachelor's degree in science with four years training
or experience in the specialty, with a minimum of six
months experience in the applicable subspecialty.

(3) Clinical Consultant. The clinical consultant provides
consultation on appropriateness of tests ordered and
interpretation of test results.
Individuals with the following qualifications may be
clinical consultants:
!

MD, DO, or PhD qualified as a laboratory director for
high complexity testing or

P6370.01
1/15/2005
Page 11
!

Licensed MD or DO.

(4) General Supervisor. The general supervisor must be
accessible to testing personnel whenever testing is performed and
provide on-site supervision of testing personnel and reporting of
test results.
For blood gas analysis, the general supervisor must have at
least a bachelor's degree in respiratory therapy and one year of
training or experience; or have an associate degree related to
pulmonary function and two years of training or experience.
Individuals with the following qualifications may be a general
supervisor:
!

MD, DO, or PhD, master's, or bachelor's degree in
science and with one year of laboratory training or
experience in high complexity testing; or

!

Associate degree in a laboratory science or medical
laboratory technology and two years laboratory training
or experience in high complexity testing; or

!

Previously qualified or could have qualified as a
general supervisor under March 14, 1990, rules
(Medicare/CLIA 67) on or before February 28, 1992.

(5) Testing Personnel. Individuals with the following
qualifications may be testing personnel:
!

MD, DO, or PhD, master's degree or bachelor's degree in
science;

!

Associate degree in laboratory science;

!

Previously qualified or could have qualified as a
technologist under March 14, 1990, rules (Medicare/CLIA
67) on or before February 28, 1992;

!

Until September 1, 1997, individuals with a high school
diploma or equivalent and documented training
appropriate for the testing performed are qualified;

!

For blood gas analysis, within five years either be
number one or number two (above) or bachelor's degree
in respiratory therapy or associate degree related to
pulmonary function;

!

For histopathology, tissue examinations must be
performed by an MD or DO certified in anatomic

P6370.01
1/15/2005
Page 12
pathology (or eligible for certification). For
dermatopathology, an MD or DO certified in
dermatopathology or dermatology can also perform
examinations; and
!

There must be sufficient qualified personnel with
documented training and experience to conduct the work
of the laboratory as specified by the current
Classification Category.

13. QUALITY CONTROL. Quality control systems and measures of
the pathology and medical laboratory services will be designed to
ensure both the quality and appropriateness of the laboratory
service. All categories of laboratories will adhere to the
minimum guidelines as currently mandated by CLIA 88 regulations.
The quality control program will include, but not be limited to,
the following:
!

Preventive maintenance, periodic inspection, and
performance testing of all equipment and automated
instruments will be performed with documentation maintained
for the test equipment’s life.

!

Emergency power will be available to meet the needs of the
medical services provided. The emergency power will be
sufficient to maintain all essential refrigeration,
equipment, and instruments required for emergency testing.

!

Documented monitoring of temperature controlled instruments
will be performed daily.

!

Labeling of reagents and solutions will include:
•
•
•
•
•
•

!

identity;
strength;
precautions and special handling information;
preparation date;
expiration date; and
the initials of the person preparing the reagent.

Written procedures will be established for the preparation
of patients and for the collection, preservation,
transportation, and receipt of specimens to ensure
satisfactory specimens are available or used for the
analysis to be performed.

P6370.01
1/15/2005
Page 13
14. PROFICIENCY TESTING. All MRLs are required to participate
successfully in an approved proficiency testing (PT) program.
Recommended source for proficiency testing material is the
College of American Pathologists (CAP).
15. LABORATORY STANDARDS. There will be sufficient space,
equipment, and supplies within the medical laboratory service to
perform the required volume of work with optimal accuracy,
precision, efficiency, and safety. Equipment and instruments
will be appropriate for the services specified for each
classification category.
Special precautions will be taken to avoid unnecessary physical,
chemical, and biological hazards. The routine use of laboratory
instruments, equipment and the performance of laboratory analysis
must be evaluated frequently to ensure quality and appropriate
laboratory support is provided to meet the needs of the
institution medical service.
16. BLOOD TRANSFUSION SERVICE. MRCs that operate a blood
transfusion service will comply with the following specific
requirements:
!

Under no circumstances will facilities operate a blood bank
service (donor collection, blood or blood components
processing); services will be strictly limited to
transfusion services.

!

Personnel in the transfusion service will have sufficient
training and/or experience and demonstrate technical
competence in the performance of immunohematologic
procedures performed.

!

Institutions performing blood transfusions will have written
policies and procedures which conform to the American
Association of Blood Banks, Standards for Blood Banks and
Transfusion Services.
These policies and procedures will be readily available to
staff and will be reviewed at least annually by the Director
of the Service and revised as necessary.

!

Blood or blood components will be stored and handled in such
a manner that they retain their maximum efficacy and safety.
They will be properly processed, tested, and labeled.

P6370.01
1/15/2005
Page 14
!

Refrigerators used for the routine storage of blood will
conform to all specifications of the American Association of
Blood Banks. The proper functioning of the refrigerator
will be constantly monitored by a system of audible and
visible alarms (including remote alarms for use when there
is no one in attendance) that are either battery operated or
are on a circuit powered by the institution’s emergency
generator.

!

A written procedure will be established for obtaining
necessary blood and blood components at all times. It will
be documented that stored blood is inspected daily for
evidence of hemolysis and for possible bacterial
contamination.

!

The blood center source where blood or blood components are
obtained will be recommended by the Laboratory Director and
approved by the medical and administrative staff. The blood
center must be certified by the American Association of
Blood Banks (AABB).

!

Required Bench Reference. MRCs which operate a blood
transfusion service will have the most recent edition of the
AABB Standards and AABB Technical Manual for Blood Banks and
Transfusion Services available for reference.

17. INMATE WORKERS. Due to the confidentiality and sensitivity
of diagnostic test results, inmate workers will not be allowed to
work in clinical laboratories, other than in orderly positions
and then only under direct supervision.
18. NEEDLES AND SYRINGES. When needles and syringes are
maintained in the laboratory, an accountability system will be
established in accordance with the Program Statement on Pharmacy
Services.

/s/
Harley G. Lappin
Director

